DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments see pages 10-11, filed February 7, 2022, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.


Allowable Subject Matter

Claims 1, 3-11, and 13-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “wherein the determining the current camera coordinates corresponding to the marked point according to the first three-dimensional coordinate estimation rules and the two- dimensional pixel coordinates, comprises: determining world coordinates corresponding to the marked point according to second three-dimensional estimation rules, a preset reconstruction algorithm and the two-dimensional pixel coordinates, wherein the world coordinates refer to world three-dimensional space coordinates corresponding to the marked point in a world coordinate system; determining a current camera pose according to the preset reconstruction algorithm and the two-dimensional video; and determining current camera coordinates corresponding to the marked point according to the world coordinates and the current camera pose; wherein the determining the world coordinates corresponding to the marked point according to the second three-dimensional estimation rules, the preset reconstruction algorithm and the two-dimensional pixel coordinates, comprises: determining first mapping straight line corresponding to the two-dimensional pixel coordinates in the camera coordinate system according to the fifth transformation relationship between the pixel coordinate system and the camera coordinate system; determining a target camera point in the camera coordinate system according to a sixth transformation relationship between the world coordinate system and the camera coordinate system, preset filtering rules, and a three-dimensional world point cloud in the world coordinate system, wherein the three-dimensional world point cloud and the sixth transformation relationship are determined according to the two-dimensional video and the preset reconstruction algorithm; determining camera coordinates corresponding to the marked point in the camera coordinate system according to third estimation rules corresponding to the preset filtering rules, the first mapping straight line and the target camera point; and determining world coordinates corresponding to the marked point in the world coordinate system according to the sixth transformation relationship and the camera coordinates” as the references only teach implementation of 3D reconstruction from 2D video and reconstruction algorithms for detecting and matching feature points with respect to stereo display systems for increasing 3D modelling accuracy and incorporation in AR applications, however the references fail to explicitly detail the  process for determining the world coordinates corresponding to a specified point or 
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation. 
In regards to dependent claims 3-11, and 13-20, these claims depend from allowed base claim 1, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
CN 108805979 A – Reference is of particular relevance to the application as it discloses a method, a device, equipment and a storage medium for three-dimensional reconstruction of a dynamic model which provides good three-
US 2015/0213648 A1 – Reference is of particular relevance to the application as it discloses a calibration application renders a virtual object to overlay and align with a real-world object on the display, receives a depth between the real-world object and the eyes of the user, receives user input to move the virtual object on the display for depth-disparity calibration, and determines a mapping between the depth and the disparity.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TERRELL M ROBINSON/Examiner, Art Unit 2619